BURKE, Justice,
concurring in part and dissenting in part, with whom KITE, Chief Justice, joins.
[¶72] Appellant identified eight appellate issues. I disagree with the majority's resolution of several of those issues. Ultimately, however, I agree that all of Appellant's convictions must be reversed because of error related to the admission of evidence concerning the pornographic websites.9 Although Appellant's convictions for Counts Two through Nine should be reversed, I cannot agree with the majority's conclusion that there was insufficient evidence to support those convictions. I will address that issue first.
Sufficiency of the Evidence (Counts Two through Nine)
[¶73] The jury convicted Appellant of eight counts of second-degree sexual abuse. The majority applied the corpus delicti rule and concluded that there was insufficient evidence to support the convictions. As a result, Appellant cannot be prosecuted again for those alleged crimes. Granzer v. State, 2008 WY 118, ¶ 23, 193 P.3d 266, 272 (Wyo.2008). I dissent from that portion of the majority opinion for two reasons: First, the corpus delicti rule was not raised by Appellant and should not be considered by this Court. Second, if properly applied, the corpus delicti rule does not mandate reversal of the convictions.
[¶74] As a general proposition, we address only those issues properly before us and preserved for our review. Appellant's contention that there was insufficient evidence to support the eight convictions for second-degree sexual abuse focused solely upon the sexual gratification element of the offense. According to Appellant, "[There is no evidence that Adam touched L.W. with the requisite intent of sexual gratification." Appellant's entire argument on this issue is less than one-half of a page. Appellant never mentions the term corpus delicti, does not address how the rule is properly applied in cases such as this, and fails to provide the State with any notice that he is relying on the corpus delicti rule to support his claim.
[¶75] Appellant did raise the issue in his Motion for Judgment of Acquittal filed after trial. The district court denied the motion stating:
The Defendant alleges, however, that such out of court confessions were not true, made under duress, and needed to be corroborated pursuant to Jones v. State, 228 P.3d 867 (Wyo.2010).
It should be first noted that the issue of corroboration was not raised at trial by way of a motion for judgment of acquittal or by any proffered jury instructions.
However, the Court is of the opinion that there was substantial corroborative evidence.
"Corroborating evidence is adequate if it supports the essential facts admitted to justify a jury inference of the truth of the confession." Jones v. State, 228 P.3d 867, 870 (Wyo.2010).
First, there were confessions by the Defendant to not 1 but 8 separate acts and the confessions were recorded. Secondly, the jury concluded that there was proof beyond a reasonable doubt that the Defendant had committed a 1st degree sexual assault on LAW. Thirdly, there was undis*124puted testimony and pictures that the Defendant had indeed bathed and showered with LAW, which is where the sexual contact had allegedly occurred.
Lastly, I believe the jury could conclude that Mrs. Mersereau had significant suspi-clons that some inappropriate conduct had occurred.
Danielle Mersereau's decision to quiz LAW about whether his step-father had molested LAW based on a random TV show seems dubious at best. Her decision to take LAW to a physician's assistant for an exam would seem unnecessary if she were convinced nothing occurred. Finally, LAW's knowledge of the Defendant "sticking his peepee in my butthole", does not seem to be an expression that a 5 year old would be familiar with.
The Court concludes that there was enough corroborating evidence to sustain a verdict on the 2nd degree claims.
Appellant does not challenge that ruling in this appeal.
[¶76] Because the issue was not raised by Appellant, the State has had no opportunity to address the issue, to identify corroborating evidence in the record, or to apply our precedent to the facts of this case. The majority reaches its decision without any input from either party on this issue.10 The danger of reaching the incorrect result without input from the parties is exacerbated by the case-specific nature of the corpus delicti rule: "[Clorroborating evidence is adequate if it 'supports the essential facts admitted sufficiently to justify a jury inference of the truth' of the confession. The quantity and type of independent corroborating evidence depends upon the facts of each case. However, circumstantial evidence can be used to corroborate a confession." Simmers, 943 P.2d at 1199 (quoting United States v. Clark, 57 F.3d 973, 976 (10th Cir.1995)) (internal citations omitted; emphasis added).
[¶77] The situation presented here is, in many aspects, very similar to those reflected in Simmers and Betzsle, relied upon by the majority. In both cases, the defendant was convicted of sexual abuse crimes involving children. In both cases, the defendant confessed to the crimes. On appeal, both defendants relied upon the corpus delicti rule11 and contended that there was no independent corroborating evidence to support the confessions and the convictions. In both cases, this Court rejected the argument.
[¶78] In Simmers, the defendant was convicted of twelve counts of second-degree sexual assault involving three victims. In determining whether there was sufficient corroborating evidence, this Court did not find it necessary to specifically analyze the evidence for each crime charged. We took a similar approach in Betzle In Beitzle, the defendant was charged with two counts of sexual assault in the second-degree, two counts of sexual assault in the third degree, and one count of taking immodest, immoral, and indecent liberties with a child. The victim was a disabled, nine-year-old child with the mental ability of a four-year-old.12 During his interview with the police, the defendant admitted to several specific incidents of improper sexual contact. We found that there was sufficient corroborating evidence:
In this case, the record discloses testimony by the victim's mother that, when the victim returned from Betzle's house, she would come home wearing different clothing, including one of Betzle's shirts on one occasion. Both the victim's mother *125and Betzle testified the victim stayed at his house all night on April 14-15, 1990. The father of the victim testified that, around the first of May, the victim complained to him she had soreness in her crotch area. At the same time, the victim's mother noticed a decrease in the victim's appetite, she began to wet her pants and to complain of vaginal pain. The pediatrician who examined the victim testified she observed irritation and redness in the genital area. The counselor of the victim noted that, when she took the victim to their interview room, the victim moved very close to the counselor, took her hand and walked with her without lagging behind which was unusual conduct for the victim. These items of evidence in the record establish sufficiently for purposes of corroboration, the commission of the offense charged, and we hold there was, in this case, sufficient evidence of the corpus de-licti to justify the introduction into evidence of Betzle's confession.
Betzle, 847 P.2d at 1022.
[¶79] Using our decisions in Simmers and Betzsle as a guide, and applying our standard of review which requires us to view all evidence in the light most favorable to the State, I would conclude that there is sufficient corroborating evidence to support the truth of the confession and the convictions. The same evidence that supported the conviction on Count One corroborates the fact that Appellant was sexually attracted to the child. He also had opportunity to commit the specific acts alleged in Counts Two through Nine. Appellant is not a stranger to the child. He is his stepfather. He had access to the child. He regularly bathed with the child. There is evidence in the record suggesting that the child had been subjected to improper sexual contact over a period of time. The forensic interviewer expressed concerns over LW.'s knowledge of sexualized behavior given his young age. Mother had taken LW. to a doctor with concerns about L.W.'s sexual behavior one week prior to the incident alleged in Count One. During that visit, Mother told the doe-tor of prior comments that the child had made regarding sexual contact by Appellant in December of the previous year.
[¶80] The evidence here is not distinguishable in degree from that presented in Simmers and Betzle: There was no direct evidence other than the confession of the specific sexual assaults in Betgle Nor was there direct evidence of all of the specific sexual assaults in Simmers. Nonetheless, this Court found there was sufficient evidence to corroborate the trustworthiness of the confession. This case is no different. There is sufficient corroborating evidence to allow the jury to infer that the confession is trustworthy and, consequently, there is sufficient evidence to support Appellant's eight convictions for second-degree sexual abuse.
Competency
[¶81] I disagree with the majority's conclusion that the district court's competency finding was clearly erroneous. A finding is clearly erroneous and should be overturned only if this Court is "left with the definite and firm conviction that a mistake was made." Lovato v. State, 2010 WY 38, ¶ 17, 228 P.3d 55, 59 (Wyo.2010). I am not convinced that the district court erred in finding that LW. was competent.
[¶82] From my perspective, the competency decision facing the district court was difficult. The witness was very young and provided testimony that in many respects was troubling. The child, however, also provided testimony that supported the district court's competency determination. The district court did not ignore the problematic testimony and specifically addressed it in its decision. During the competency hearing, the district court also heard testimony from the therapist who had interviewed L.W. shortly after the alleged incident and a clinical psychologist called as a witness by Appellant. The district court referenced the testimony from both of those witnesses in its decision. The district court had the opportunity to observe the child testify during the competency hearing and at trial. Ultimately, the district court concluded that LW. was competent. It summed up its reasoning in its Decision and Order on Witness Competency:
*126L.A.W. is currently five years old. He was four-and-a-half when the alleged incident occurred. At the competency hearing, LAW. was able to relate that he currently lived in California, and had previously lived in Wyoming. He knew his age, his brother's name, and, when asked to identify his mother, was able to point to the correct person. He appeared to understand every question directed at him, although he occasionally gave an incorrect answer.
LAW. correctly identified his teacher, testified that he was in kindergarten, and that he flew on a plane to get to Wyoming. L.A.W. was asked whether he understood the truth versus [an] untruth, and responded affirmatively. When asked whether the statement "We're outside now" is the truth or not the truth, L.A.W. replied "Not the truth." He responded similarly to questions about whether he was in California, and then in Wyoming. L.A.W. seemed confused at some point, however. For instance, when asked how many mother[s] he had, he said, "three." He said he had "four" fathers.
L.A.W. was asked about May 21, 2010, the day Defendant is alleged to have anally raped L.A.W. He testified that he went to the park with his brother and father [Defendant], but that "it was closed." He first testified that they did not drive through the mud, but later said that his mother got [mad] because they drove the car through the mud. L.A.W. then testified that they parked the car, and [he] sat on Defendant's lap in the driver's seat. He honked the horn. L.A.W. testified that while on Defendant's lap in the driver's seat, Defendant removed his pants, and that Defendant was not wearing pants, either.
LAW. testified that he does not remember, however, that Defendant raped him. He does not remember telling anyone that the event occurred, or demonstrating with dolls or pictures that the event happened.
Nicole Rosenberger, a therapist at the Children's Advocacy Project, also testified. Ms. Rosenberger is the person who interviewed LAW. Ms. Rosenberger testified that L,A.W. appeared to understand truth and untruth. She also testified that she did not observe any mental deficiency in L. A.W.
Dr. McCoy Haddock, a clinical psychologist in California, also testified. L.A.W. is currently a patient of Dr. Haddock. Dr. Haddock testified that L.A.W. has a vivid imagination and that his memory is easily "contaminated."
Applying the Woyak factors, the Court is confident that the first factor is satisfied. L.A.W. is able to understand truth and untruth, and recognize the difference. He appeared [to] the Court to appreciate the need for him to testify truthfully.
The Court believes the second factor is also satisfied. L.A.W. remembered the day of the incident, and recalled specific events. He was able to speak in detail about flooding inside the park; driving through mud; that his mother was angry with Defendant about driving through the mud; that he honked the horn on the car; and that he sat on Defendant's lap while both of their pants were off. His recollection appeared to be less clear when the questioning turned to whether Defendant raped him or not. He testified that he did not remember telling anyone that Defendant inserted his penis [into his anus. The Court is satisfied that L.A.W.'s memory is sufficient to testify about what happened on [May] 21, 2010. His memory of that day appeared to the Court to be independent and detailed. He appeared to have the capacity to testify whether Defendant raped him or not.
As to the fourth factor, the Court is likewise satisfied that L.A.W.'s vocabulary is sufficiently advanced to express in words his memory of the occurrence.
And finally, LAW .s testimony during the competency hearing clearly shows he clearly has the capacity to understand simple questions about the event.
The Court finds L.A.W. is competent to testify and be cross-examined.
(Emphasis added.)
[¶83] The district court also had occasion to address the competency issue after trial *127when the issue was raised again by Appellant in his motion for judgment of acquittal. The district court denied the motion. In addressing the competency issue, the district court ruled:
The first issue is the competency of LAW to testify. This was addressed before trial and LAW was found competent to testify, At the competency hearing LAW did not say that his step-father had raped him, but did say they both had their pants off in the vehicle and that LAW was sitting on the Defendant's lap during their ride around enrock on May 21, 2010.
At trial, however, LAW testified regarding that evening of May 21, 2010:
"Q. What did Daddy tell you not to tell her? (Mrs. Mersereau)
A. That he put his wiener in my but-thole."
The Court was convinced, both before and after trial that LAW was competent to testify, that he did so to the best of his ability even though it appeared likely that he was being subjected to some attempted influence by his family.
[T84] In determining that the district court's competency ruling was clearly erroneous, the majority relies upon excerpts from the testimony of LW. regarding the number of family members and pets he has. The problematic testimony was elicited during the competency hearing in response to questions from defense counsel. At that hearing, defense counsel only asked LW. a few questions:
Q. L, can I ask you a couple of questions?
A. Yeah.
Q. How many grandmothers do you have?
One. |p
How many sisters do you have? ©
Two. p
How many dogs do you have? o
I don't have dogs. p
How many cats do you have? o
I have only four-wait. Three cats. >
How many mothers do you have? p
Four. p>
How many fathers do you have? $
A. Five.
Q. How many grandfathers do you have?
A. I don't have any.
[Defense Counsel]: I have no further questions.
L.W.'s mother admitted at the competency hearing, and at trial, that she had suggested those questions to defense counsel. At the competency hearing in response to questions from the State, she testified:
Q. Did you tell your husband's attorney what to ask him?
A. No.
Q. You never did?
A. I told him things that L had been telling me. Stories.
Q. Like what?
A. Like having multiple dads. One of his dads is a merman.
Q. So you told [Defense Counsel] some of the things that L told you?
A. Uh-huh.
Q. Why did you tell him?
A. To show that he has imagination, which he does.
She testified similarly at trial during cross-examination by counsel for the State:
Q. Ms. Mersereau, [Defense Counsel] asked if you would do anything. Now those are the words you used, correct?
A. Yes.
Q. Isn't it true-you were here and testified in a previous hearing in this matter, correct?
A. Yes, the pretrial, yes.
Q. Isn't it true that you told [Defense Counsel] questions to ask your son that you knew might confuse him?
A. I do not believe they would confuse him, no.
Q. You gave [Defense Counsel] questions to ask your son, correct?
A. Yes, yes, sir, that I had gotten from my son, you know.
Q. Questions concerning what?
A. How many parents he has. How many grandparents, how many siblings.
*128Q. Questions that you knew L got confused with, correct?
A. He wasn't confused. He was imagining.
Q. So you gave [Defense Counsel] questions to ask your son that you knew he imagined?
A. I did not give him questions. him some of L's stories. I told
Q. You told him stories about things that
L imagined before we had that hearing with L?
A. Correct.
Q. Correct?
A. Correct.
[¶85] It seems obvious that mother provided the questions to defense counsel in an effort to undermine L.W.'s competency. It is also obvious that the answers are not correct. The majority apparently concludes that those answers render L.W. incompetent as a matter of law. The district court took a broader perspective and I am unable to find that the decision reached by the district court is clearly erroneous. The district court did not ignore those answers. It considered them, along with all of the evidence presented at the hearing, including its personal observations of LW., in concluding that LW. was competent.
[¶86] We have repeatedly recognized that the district court is in a far better position than this Court to make a competency determination. Our standard of review is appropriately deferential because we are limited to "reading a cold record" while the district court has the advantage of observing the witness during his testimony. Under the clearly erroneous standard of review, we cannot substitute our judgment for the district court unless we are "firmly convinced" that an error was made.
[¶87] In this case, the district court conducted an appropriate competency hearing, weighed the evidence, applied the five English factors, and explained its reasoning. The district court confirmed its competency finding after trial in denying Appellant's motion for judgment of acquittal. While this is a close case and others may come to a different conclusion, that is not the role we must play in the appellate process. In this case, we should defer to the district court. I would affirm the district court's competency determination.
Admission of Family Photos
[188] I disagree with the majority's conclusion that the district court erred in permitting introduction of nude photos of LW. and his brother into evidence. The photos were not included in the appellate record and it is impossible for this Court to conduct an appropriate review of this issue. Appellant raised this issue on appeal and bears the burden of providing this Court with the necessary record. Roeschlein v. State, 2007 WY 156, ¶ 28, 168 P.3d 468, 476 (Wyo.2007). This claim of error should be summarily denied.
[¶89] If we were to address the issue on the merits, I would find no abuse of discretion in the district court's evidentiary ruling.
"A trial court's decision on the admissibility of evidence is entitled to considerable deference, and will not be reversed on appeal unless the appellant demonstrates a clear abuse of discretion." Leyva v. State, 2007 WY 136, ¶ 17, 165 P.3d 446, 452 (Wyo.2007). "(Als long as there exists a legitimate basis for the trial court's ruling, that ruling will not be disturbed on appeal." Id., quoting Sanchez v. State, 2006 WY 116, ¶ 20, 142 P.3d 1134, 1140 (Wyo.2006).
Vigil v. State, 2010 WY 15, ¶ 11, 224 P.3d 31, 36 (Wyo.2010).
[¶90] The photos were offered by the State to establish motive. The motive in this case was Appellant's sexual attraction to young children, and L.W. in particular. This is a proper purpose under W.R.E. 404(b). The district court reviewed the photos, heard argument from counsel, and, after conducting the appropriate analysis, determined that the photos were admissible. In its Decision and Order on Witness Competency, the district court applied the Gleason factors and explained:
These images show the children taking baths or potty training. Other images, however, are more disturbing. Many of the offered images show E.AM. and L.A.W. playing outdoors in the mud while *129nude, with mud smeared on the children's body and genitalia. Others show [the appellant] sitting in the bathtub with L.A.W. on his lap. At least three of the images focus on the children's genitals or buttocks. One picture shows a young child face down on a bed with his buttocks and hips extended up into the air.
[[Image here]]
a. Proper Purpose
The State offers this evidence for motive, and that is indeed a proper purpose.
b. Relevance
The Court finds this evidence is relevant. The fact that Defendant possessed, and apparently took, a number of nude photographs of L.A.W. and E.A.M. is highly relevant, considering the charges in this case.
c. Probative Value vs. fair Prejudice Danger of Un-
[[Image here]]
Defendant does dispute the issue on which this evidence is offered, i.e. he contends that these pictures are innocent and the type normally taken by parents. The Court disagrees. The Court is of the opinion that these images are not simply pictures that parents typically take of their children. Some of the pictures clearly focus on and emphasize the children's nudity. At the very least, the jury should be permitted to determine whether these images are in fact the type typically taken by parents, or something more sinister. Defendant will, of course, be free to argue to the jury that the images in fact are innocent, and simply the type of pictures parents normally take of their young children.
[[Image here]]
Regarding the prejudicial factors, the nude pictures of LAW. and E.AM. are not reprehensible if Defendant is correct, and they are simply innocent pictures. The pictures are prejudicial if the jury sees in them something other than the innocence attached by Defendant. The children in the picture[s] are certainly sympathetic.
[¶91] Without viewing the photos, it is impossible to disagree with the district court's ruling. Appellant contends the photos are innocent. The State contends otherwise. If the photos are "innocent," it is difficult to understand how Appellant is prejudiced by admission of the photos. If the photos are probative of motive, the State should be allowed to introduce the photos. In any event, the evidentiary significance of the photos is properly a question to be resolved by the jury.
Comment upon the Weight of the Evidence
[¶92] The instruction at issue was a limiting instruction requested by Appellant. The instruction was read to the jury prior to the beginning of the testimony of Agent Tim-mons. Because the instruction was requested by Appellant, we must apply the invited error doctrine. "As applied to jury instructions, the invited error doctrine provides that use of an instruction proposed by the appellant may not be grounds for reversal unless such was 'necessarily prejudicial!" Butcher v. State, 2005 WY 146, ¶ 29, 123 P.3d 543, 552 (Wyo.2005), quoting Vanvorst v. State, 1 P.3d 1223, 1230 (Wyo.2000). See also Bromley v. State, 2007 WY 20, 35, 150 P.3d 1202, 1213 (Wyo.2007); Rawle v. State, 2007 WY 59, ¶ 20, 155 P.3d 1024, 1030 (Wyo.2007); Snow v. State, 2009 WY 117, ¶ 26, 216 P.3d 505, 513 (Wyo.2009). I would find that Appellant has failed to satisfy that burden.
[¶93] The majority did not apply the invited error standard of review. In applying a basic plain error analysis, the majority finds prejudice because "the district court informed the jury that the websites did contain child pornography." The oral limiting instruction, however, was not the only jury instruction dealing with this issue.
[¶94] The jury was provided with Instruction No. 18 prior to deliberations. That instruction states, in pertinent part:
Also, you heard evidence that there were suspected child pornography websites on the Defendant's computer. This evidence was admitted for a limited purpose. ... However, before you consider evidence of the photographs or the websites, it must be proven to you by a preponderance of *130the evidence that the Defendant viewed the photographs and/or websites.13
(Emphasis added.) Appellant did not object to that instruction. Jury instructions are to be viewed in their entirety and considered as a whole. Burnett v. State, 2011 WY 169, ¶ 14, 267 P.3d 1083, 1087 (Wyo.2011). In light of the heightened burden facing Appellant under the invited error doctrine and the district court's Instruction No. 18, I would conclude that Appellant has failed to establish that the challenged instruction was "nee-essarily prejudicial."
Improper Opinion Evidence
[¶95] In his fifth issue, Appellant contends that plain error occurred during trial when the prosecutor improperly commented upon the eredibility of Appellant in his opening statement and closing argument. The majority rejected that argument finding that the prosecutor was not expressing his opinion on Appellant's credibility, but rather, was merely commenting upon evidence that would be, or was, produced at trial. I agree with the majority's resolution of that issue.
[¶96] The primary focus of Appellant's fifth issue, however, involved the testimony of Officer Peech and a recording, played for the jury, of significant aspects of Appellant's interview with law enforcement. The majority concludes that plain error occurred because Officer Peech provided "impermissible opinion evidence regarding the appellant's credibility." The majority concludes that the prejudice prong of the test for plain error was satisfied because defense counsel was forced to play otherwise objectionable portions of the interview for the jury in order to respond to the improper opinion testimony. I disagree with this result for several reasons.
[¶97] First, Officer Peech was testifying as to facts. He was not providing opinion testimony regarding the veracity of Appellant's statements. Second, even if the testimony could be construed as improper opinion testimony, the district court responded to the objection by immediately providing the jury a cautionary instruction. There was no prejudice to Appellant at that point. Third, it was Appellant who introduced the objectionable excerpts from the confession, not the State. Fourth, the majority's assertion that Appellant's decision to introduce the interview evidence was forced by the brief comment of Officer Peech is not supported by the record.
[¶98] In order to prevail on his claim of plain error, Appellant must establish that a clear and unequivocal rule of law was violated. Appellant asserts, and the majority agrees, that the challenged testimony from Officer Peech was improper opinion testimony regarding the truthfulness of Appellant. The State disagrees and contends that Officer Peech was referencing specific admissions of lying made by Appellant during the interview. I am inclined to agree with the State.
[¶99] In order to evaluate Officer Peech's testimony, it is essential to place it in context. Officer Peech was called as a witness by the State. He provided background information regarding his law enforcement training and explained that he had become involved in the case at the request of the Department of Family Services. He testified that he contacted Appellant at his house and Appellant agreed to meet with him at the sheriff's office. Appellant arrived at the office a short time later and the interview commenced. He advised Appellant that his stepson had made an allegation of sexual abuse against him. He testified that Appellant did not appear to be intoxicated or under the influence of drugs during any part of the interview.
[¶100] He then testified:
Q: Now, during the course of that interview, say within the first hour or so, did Mr. Mersereau ever indicate whether he was telling the truth about what you were talking about?
A: He indicated that he was Iying-
[DEFENSE COUNSEL]: Objection, speculative-pardon me, go ahead.
THE WITNESS: He told me several times throughout the interview he was lying.
*131Q: How would he tell you that?
A: I confronted him a couple of times on some stuff that he lied about, and he admitted it was a lie and told me the truth.
A couple of times I-I put an imaginative seale on the table of 0 to a hundred or 0 to 10 and asked him where he was on that, and onee he told me he was 30, and onee he told me, I think, three.
Q: What were the seales, one being a lie and ten being the truth?
A: It was 0 being a lie and ten or a hundred being the truth.
[¶ 101] Officer Peech then related the admissions by Appellant regarding sexual contact that formed the basis of the charges alleged in Counts Two through Nine. He testified that Appellant made the same admissions during the interview on the second day when Investigator Koss was present. He testified about Appellant's responses to questions regarding the incident on May 21 (Count One). He testified about Appellant's responses to his questions regarding anal sex and that questioning led to this exchange:
Q: When you say tried, had he had anal sex with her; did he tell you?
A: In the first interview initially we were talking about what Danielle told us that he tried to have anal sex with her and she was asleep. She felt like she needed to defecate, and she confronted him about that, and he denied it, and later he admitted.
Q: First he denied it, but later said that he had?
A: Yes, siv.
Q: When did he admit that he had done it later?
A: Later in the interview. Probably an hour and a half. I don't know.
Q: Mr. Peech, you say that total first day was roughly 4, 4 and a half hours?
A: Yes, siz.
Q: Can you tell us why you went that long?
A: He was not telling us the truth. We would get a little truth-he would deny stuff-
[DEFENSE COUNSEL]: Objection. This answer is speculative and is a guess.
[PROSECUTION]: I'm asking why he conducted the interview so long. He can refrain from saying whether it was the truth or not.
THE COURT: Well, insofar as the defendant admitted that he wasn't telling the truth, you can answer that-you can talk about that.
In terms of your general opinion, the jury will disregard any general opinions, because the jury is the sole judge of the credibility of the witnesses.
With that ruling, go ahead.
Q: My question, Mr. Peech, is why did you interview him for that long?
A: Because he admitted several times that he lied to us about facts that we were talking about. And he admitted that he was lying on a seale, and that it just kept on taking us a little bit more time to get another truthful fact out of him and another truthful fact out of him.
Q: What he described?
A: To another truthful fact of what he described.
(Emphasis added.) In context, it is apparent that Officer Peech was referring to the admissions Appellant had made regarding his lack of truthfulness. Because Officer Peech was referring to admissions of Appellant, there was no transgression of a clear and unequivocal rule of law.
[T102] More significantly, even if the comment of Officer Peech is viewed as improper opinion testimony concerning Appellant's truthfulness, I am unable to find any prejudice caused by the brief exchange. The district court apparently recognized that the comment could be viewed either as a statement referring to the prior admissions of untruthfulness by Appellant, or improper opinion testimony concerning Appellant's untruthfulness. In response, the district court gave an appropriate cautionary instruction. The majority concedes that "under most circumstances this error might be considered harmless."
[¶103] The majority finds prejudice, however, by concluding that this brief exchange forced Appellant to introduce the objectionable portions of the interrogation into *132evidence. It is difficult to understand how the majority reaches that conclusion, and I find no support for it in the record. Perhaps most troubling is the majority's reference to the denial of the motion to suppress. According to the majority, "defense counsel was left with little choice but to attempt to exploit the interview after the district court denied the motion to suppress." I agree with that statement, but the dismissal of a motion to suppress a confession should not result in a finding of plain error when the defense opts to introduce portions of the confession into evidence. Here, the majority correctly found no error in the district court's denial of the motion to suppress. In that confession, Appellant specifically admitted to the conduct that resulted in the charges described in Counts Two through Nine. Although he denied the specific sexual act alleged in Count One, he also admitted to relevant facts concerning that alleged incident.
[¶104] The State could properly introduce these admissions into evidence. Appellant knew from the outset that he would have to confront that evidence at trial. As a tactical decision, he opted to contest the volun-tariness of the confession and the admissions at trial. Counsel for Appellant indicated in opening statement that they would challenge the confession: "We are going to look at a confession, and we are going to look at how the police may have beat the defendant like a rented mule to elicit this so-called confession."
[¶105] In his pretrial memorandum, Appellant identified a forensic psychologist as a potential defense witness. During trial, the psychologist testified for the defense. His testimony encompassed the interrogation methods and the psychology of an accused in an interrogation setting. He testified specifically as to Officer Peech's interrogation techniques and the impact it may have had on Appellant. In response to questioning from defense counsel, he testified that he did not hear Appellant admit to lying in the interview. He opined that Appellant's statements regarding the improper touching (Counts Two through Nine) were not admissions but merely speculation from Appellant as to how or why LW. would have come up with the story of anal assault if it had not actually occurred.
[¶106] During the State's examination of Officer Peech, and prior to the exchange challenged by Appellant, the State attempted to introduce a transcript of a portion of the interview into evidence. Defense counsel objected:
[DEFENSE COUNSEL): Your Honor, this is just a piece of eight hours of interviews. I would object.
If we are going to have the interview, we ought to put the whole interview in. This is just one piece out of eight hours. It doesn't tell everything that happened.
And I have notes on this section. I think there is an inaccuracy in here, and I would like to double-check that.
THE COURT: Well, 7-in the absence of a stipulation, 7 is hearsay.
Thereafter, the State did not attempt to introduce any written or recorded portion of the interview into evidence during its direct examination of Officer Peech. The recorded interview was introduced by Appellant during cross-examination of Officer Peech."14
[¶107] This case is vastly different than Sweet, relied upon by the majority. In Sweet, the investigating officer provided improper opinion testimony concerning the veracity of a witness and the untruthfulness of the defendant. Some of the objectionable opinion testimony occurred during the interrogation by police and some was introduced by direct testimony of the officer at trial. Significantly, all of it was introduced by the State. Id., ¶¶ 11-20, 234 P.3d at 1198-1201.
[¶108] In Pendleton, the objectionable opinion comments were made during the interrogation. The State sought to introduce the evidence. Defense counsel voiced no objection and urged introduction of the interview. We rejected the defendant's plain error contention, in part, because the defen*133dant had advocated for the introduction of the evidence. Id., ¶ 16, 180 P.3d at 217-18.
[¶109] Here, the State did not introduce any of the objectionable portions of the interview. Appellant did not merely advocate for introduction of evidence. In this case, Appellant introduced all of the objectionable portions of the interview in an effort to discredit the voluntariness of the confession. It was a legitimate trial tactic and dovetailed with specific jury instructions consistent with the defense theory of the case. Instructions 17 and 19 advised the jury:
Instruction No. 17
Statements made by the Defendant to law enforcement officers shall be considered by you only if you first determine that such statements were made voluntarily, in whole or in part. Statements are made voluntarily if they are the product of a free and deliberate choice rather than by intimidation [or] coercion, or in reliance upon an express promise of special favor, leniency or benefit The fact the Defendant was advised of his constitutional rights, the conduct of the officers during the interview, the apparent intelligence of the Defendant, his age and his experience with law enforcement are but a few of the factors you are to consider as part of the totality of the civreumstances under which the statement was elicited. In making this determination, you are to view those factors as a reasonable person would view them and not as the Defendant may claim to have perceived them.
I[f] you find the statement is not voluntary, you must not consider it as evidence against the Defendant. If you find it is voluntary, in whole or in part, you must consider only that [part] of the statement which you find to have been voluntary.
Instruction No. 19
Evidence has been admitted that the Defendant made statements regarding the crimes charged. The Defendant contends that the statements were not truthful.
Whether the Defendant's statements, or any part thereof, were truthful is a question for the jury.
Although the majority finds plain error in the receipt of the evidence, there was simply no basis for the district court to prevent introduction of the evidence when it was sought by Appellant. It was sound defense strategy. It was not error to allow Appellant to pursue that line of defense.
[T110] I am also concerned about the impact of this decision on future cases. Every defendant convicted of a crime based, in part, on evidence obtained during interrogation by law enforcement, can enhance his chances for a reversal on appeal merely by introducing at trial objectionable statements made during the interrogation. While that may not be the result intended by the majority, application of this precedent will inexorably lead to that result.
[T111] In sum, I would find that Appellant has failed to establish plain error. Appellant introduced the objectionable portion of the interview into evidence. He was not forced to introduce that evidence because of the brief comment by Officer Peech. That comment could reasonably be viewed as a reference to specific admissions made by Appellant during the interview. Even if it could be viewed as improper opinion testimony, the district court minimized any prejudice by immediately issuing a cautionary instruction. Admission of the interview evidence was consistent with the defense theory of the case employed from opening statement through closing argument. We should reject Appellant's claim of plain error for the same reasons we expressed in Pendleton:
As can be seen, the appellant relied heavily on the recorded interview, and this evidence was an important, if not vital, part of the appellant's defense strategy. She cannot have it both ways, and now claim that she was prejudiced by the inclusion of this evidence.
Id., I 16, 180 P.3d at 217-18.

. I also agree that: (1) There was sufficient evidence to support Appellant's conviction on Count I; (2) Appellant failed to establish that his confession was involuntary; (3) It was error to give the "no corroboration of victim's testimony is necessary" instruction; and (4) Appellant did not establish ineffectiveness of defense counsel.


. I question the majority's use of language from the State's brief to imply that the State is conceding that there was no corroborating evidence to support the truth of the confession. Because the issue was not raised, the State never addressed the issue and any statements by the State in its brief are necessarily taken out of context.


. Again, I would point out that, in this case, Appellant did not raise the corpus delicti issue.


. According to the Court:
The victim in this case is a handicapped child. She suffered from a malignant brain tumor for which she had been subjected to radiation therapy, chemotherapy, and surgery. Although nine years old at the time of the alleged offenses, the victim's mental ability was that of a four-year old or a four-year, eight-month old child. She had been subjected to five surgeries which compounded her slowness, lack of coordination, speech problems, right-sided weakness and impaired long-term memory.
Betzle, 847 P.2d at 1013.


. The word "suspected" was handwritten on the typed jury instruction.


. On redirect, the State introduced a brief portion of the interview into evidence without objection. That portion of the interview is not challenged by Appellant, or relied upon by the majority in reaching its determination. See majority opinion paragraph 54.